Title: From John Quincy Adams to Abigail Smith Adams, 18 May 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 19.
St: Petersburg 18. May 1811.

The late french Ambassador at this Court, the Duke de Vicence, has taken leave, and his succesor Count Lauriston has been received—He takes his departure this Evening or to-morrow for Paris, and I avail myself of the opportunity to enclose a line for you, under cover to Mr Russell our Chargé d’Affaires at that place—I have already sent several letters for you and for my brother to him to be forwarded by such opportunities as may there occur—As the Frigate John Adams, arrived about a month since with at L’Orient, with Mr: Erving the new Minister to the Court of Denmark, I hope my letter will reach Paris in Season to go by her when she returns.
I have yet no letter from you later than 25 July of the last year—From Mr: Gray the Lieutt: Governor, I have a few lines, received by a vessel of his son’s which sail’d from Boston 20. Feby: but which has not yet reached Cronstadt—The river Neva broke up this year three weeks earlier than it did the last, and the Season is at least as much in advance—The symptoms of vegetation are not far behind those of our own climate at this time—The fields are already covered with verdure, and the trees are putting forth their leaves—But yet only two vessels have arrived at Cronstadt, and within this week the gulph of Finland below that Port has been full and choaking with the ice floating down from the Rivers and Lakes that flow into it.—There are two vessels ready to sail from Revel for the United States for Boston—One the William Captain Stanly, belonging to Mr: Gray—The other the Thatis, Captain Larcom, belonging to Coll: Thorndike—by the first of which I have written to you, and by the second to my brother, and to my Son, George—It is not improbable however that this letter may reach you before either of them will arrive.—I suppose it will be yet full six weeks before there will be any vessel sailing from Cronstadt, directly for America.—Even then I know not whether they will be suffered to pass out of the Baltic—Besides the impediments which for the last two years our vessels have been accustomed to meet from Danish Privateers, they are now likely to be arrested by others under the french flag—One American vessel has already been thus taken and carried into Dantzick—Those petty Spoilers will have free sport untill the English fleet arrives in the Baltic, after which they will soon vanish—But whether from the English themselves our vessels are to receive better treatment is yet a problem. Mr Pinkney has gone home without obtaining any thing from the British Government; unless it be an explicit refusal to abandon any of their piratical practices whether coloured by the pretext of principle or of retaliation. They are besides extremely exasperated at the proceedings of Congress at the close of the last Session, and loudly threaten retaliation upon them—It is therefore very doubtful whether they will suffer our vessels to pass in and out of the Baltic at all.
We have made the acquaintance of the new french Ambassador, who is a man of about forty-five, of easy manners like all frenchmen, and apparently frank and open in his address. He is a married man, and expects his lady here in the course of six weeks or two months—At present there is a great scarcity of diplomatic ladies at St: Petersburg. When we arrived the Bavarian Minister was the only one who had his family here—He is now, with his wife travelling upon a leave of absence—But he is expected to return in August or September—a Portuguese Minister with his Lady is on his way hither, and the french Ambassadress if she comes will make the fourth of the Ladies of foreign Ministers for the next Winter’s Society.—There are several of the Corps who have left their wives at home, from various motives—Some widowers, and only one fairly a bachelor, in the whole catalogue.
There are persons who doubt whether Madame de Lauriston will ever make her appearance here; or whether the residence of her husband here in his present character will be of long duration—There has been for the last three months a great rumour of War between Russia and France, and for a fortnight or three weeks before the arrival of this Gentleman it was thought unavoidable—It is now supposed to be deferred, at least for the present. No public appearance of any misunderstanding between the two Governments has been manifested here; and none has been avowed at Paris—It is no secret however that misunderstandings do exist, and that they have had a more threatening aspect than they now wear.
My letter is short because my time is so. We are all as well as can be expected—I present my duty and affection to my father, and a kind remembrance to all the members of the family around you—My love and blessings to my Sons—I shall answer all their letters when I receive them—Ever yours
A.